Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s filing 18 February 2020. Claims 1-8 are presently pending and under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 1 and 3 introduce and recite acronyms and abbreviations which have been interpreted by the Examiner according to the specification as follows: The acronym CDP has been interpreted to mean continuous data protection (see specification, final paragraph at bottom of page 1). The acronym or abbreviation SEQ has been interpreted as sequence (see specification first partial paragraph top of page 21). The abbreviation JNL has been interpreted to mean journal (see specification first paragraph top of page 18). 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (1) Hara et al teaches a storage system using snapshots and journal entries needed to restore the image 
However, they do not anticipate nor render obvious the combination of: restoring a logical volume after receiving a restoration request identifying a logical volume as restoration target volume and an associated restoration time, searching a continuous data protection information volume for history information and when found to have a sequence number that is after the restoration time, using the sequence number to retrieve older history information using a next previous sequence number from the continuous data protection information volume and restores the restoration target volume based on the restoration information associated with the previous sequence number, as in independent claims 1 and 8.
Claims 2-7 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137